The applicants Frank D’Amico and Paul Reid’s petition for certification for appeal from the Appellate Court is granted, limited to the following issues:
Henri Alexandre, assistant attorney general, in support of the petition.
Decided May 22, 1991
“1. Did the grand jury panel err in concluding that it is not ‘in the public interest,’ pursuant to Connecticut General Statutes § 54-47g, to release grand jury transcripts and records to public officials, who are sued in their official and individual capacities, for actions taken in the course of their official duties in assisting in the grand jury investigations, but only in the ‘private interest’ of such officials, whether or not such transcripts and records are necessary for their defense in the suit?
“2. Did the grand jury panel apply the proper analysis of the ‘public interest’ standard in denying the petitioners’ applications for release of the grand jury transcripts and records of Judicial Inquiry No. 85-01?
“3. Does the ‘public interest’ standard mandate a more liberal approach to disclosure of grand jury transcripts and records than the ‘particularized need’ standard?
“4. Should the Appellate Court have dismissed the appeals of the applicants by petitions for review for lack of jurisdiction because Connecticut General Statutes § 54-47g (a) and Practice Book § 2037 may not be applied retroactively to the grand jury proceeding and the report of the grand jury for which disclosure is sought?
“5. If Connecticut General Statutes § 54-47g (a) and Practice Book § 2037 are not applicable, are the applicants entitled to the disclosure requested on any other basis?”